Exhibit 10.19

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made between
Advanced Micro Devices, Inc., and its subsidiaries, joint ventures or other
affiliates (collectively, “AMD”) and Mario Rivas (“Employee”).

1. Separation / Final Payments. Employee’s termination of employment with AMD
will become effective June 1, 2008 (“Separation Date”). AMD will pay Employee
his salary and accrued vacation earned through the Separation Date, subject to
required payroll deductions and withholdings. Employee is entitled to these
payments regardless of whether or not Employee signs this Agreement.

2. Special Consideration. Although AMD has no policy or procedure requiring
payment of any severance pay or other benefits to terminating employees, in
consideration of Employee’s release/waiver and other obligations as described
herein, AMD will provide Employee with the following special consideration
(“Special Consideration”) to which Employee would not otherwise be entitled:

 

  A. A lump sum separation payment of $500,000.00, subject to required payroll
deductions and withholdings (“Separation Payment”). If Employee signs the
Agreement within the consideration period described in paragraph 5 below, the
Separation Payment will be made in a single lump sum (less required payroll
deductions) within 30 business days of the date that Employee signs this
Agreement, unless the Agreement is revoked during the seven day revocation
period specified in paragraph 5 below.

 

  B. A lump sum payment of $12,437.00 to cover 12 months COBRA health insurance
premiums, subject to all required payroll deductions, payable subject to the
same terms and conditions as the Separation Payment. Employee is solely
responsible for securing and/or continuing medical and/or life insurance
coverage for himself and his family following the Separation Date. This payment
will be made in the same manner described in 2(A).

3. Special Consideration Exclusions. Employee specifically acknowledges and
agrees that the Special Consideration does not include, and that Employee is
ineligible for, any type of compensation or benefit that is not specifically set
forth in Paragraphs 1 and 2, including (without limitation) the following: any
other bonus, profit-sharing or any other type of incentive compensation
(including (without limitation) Vice President Long Term Incentive Plan
(including cash and share based portions, if applicable) or Contribution Bonus
participation); executive physical benefits; tax preparation or estate planning
services; continued participation in any 401(k) retirement savings or deferred
profit sharing programs; any type of equity award (including (without
limitation) any stock option or restricted stock unit award); participation in
AMD’s Employee Stock Purchase plan or disability insurance plan; or
participation in AMD’s sabbatical program. As provided in the equity plan
documents, Employee shall have 12 months from the Separation Date to exercise
options vested as of the Separation Date.

4. Release and Waiver. In return for the Special Consideration, Employee agrees,
on behalf of himself and all of his heirs and/or personal representatives, to
release AMD, its subsidiaries, affiliates, successors and assigns, and all of
their present or former officers, agents, employees, contingent and third-party
workers, attorneys, employee benefit programs, and the trustees, administrators,
fiduciaries and insurers of such programs, from any and all claims for relief of
any kind, whether known or unknown, which in any way arise out of or relate to
Employee’s employment or the conclusion of Employee’s employment with AMD. This
release



--------------------------------------------------------------------------------

and waiver includes events occurring at any time up to and including the date
Employee executes this Agreement, including (without limitation) any and all
statutory, contractual, tort or other common law claims, including (without
limitation) all claims for wages, bonuses, incentive pay or other compensation.
This release and waiver includes all such claims, whether under any applicable
United States federal or state laws, ordinances, executive orders or other legal
regulations or restrictions, and to the extent permitted by law, including
(without limitation) the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, The Americans with Disabilities Act, the Older Workers
Benefits Protection Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Texas Commission on Human Rights Act, the California Fair
Employment and Housing Act and the California Family Rights Act. Employee
understands that this release does not affect his rights, if any, to vested
retirement benefits or COBRA benefits under AMD’s standard benefits programs
applicable to Employee. Employee and AMD further agree that Employee does not
release his rights for indemnity pursuant to the Indemnity Agreement, dated
December 5, 2006, by and between AMD and Employee.

5. Release of Claims Under the ADEA. Employee acknowledges that he is knowingly
and voluntarily waiving and releasing any rights he may have under the Age
Discrimination in Employment Act. Employee understands that he has up to
twenty-one (21) days from the date of his receipt of this Agreement to consider
the terms of the Agreement and understands that if he does not accept this
Agreement within such period, the Special Consideration offer is automatically
withdrawn. Employee acknowledges that he has been advised by AMD to consult with
an attorney concerning this Agreement, and that Employee had the opportunity to
do so. Employees understands that if he signs this Agreement, Employee will have
seven (7) days to cancel it if he so chooses. Employee may cancel/revoke this
Agreement only by delivering written notice of cancellation to:

Jeff Worth

c/o Advanced Micro Devices, Inc.

5204 E. Ben White Blvd.

MS B600.1B-HR

Austin, TX 78741

email: jeff.worth@amd.com

If Employee elects to cancel/revoke this Agreement, Employee understands that he
will not be entitled to receive any of the Special Consideration. Employee
acknowledges that this Agreement is not effective or enforceable until the
seven-day period expires without cancellation/revocation.

6. Confidential Information / AMD Property. Employee confirms his continuing
obligation not to use or disclose any of AMD’s trade secrets or other
confidential or proprietary information at any time. Employee further agrees to
immediately return all AMD property Employee has in his possession. Employee
acknowledges that while employed by AMD he may have had access to, acquired
and/or assisted in the development of confidential and proprietary information,
inventions and trade secrets relating to the present and anticipated business
and operations of AMD, including (without limitation) product information,
product plans, personnel data regarding employees of AMD, including salaries,
and other information of a similar nature not available to the public. Employee
agrees to keep confidential and not to disclose or use, either directly or
indirectly, confidential or proprietary information, without the prior written
consent of AMD, or until the information otherwise becomes public knowledge.
Nothing in this Agreement shall supersede nor relieve Employee of the
obligations of any other confidentiality agreement with AMD or at common law.
Employee further agrees to return all AMD business records and all documents
relating to AMD’s business he received while in AMD’s employ, including email;
to identify all other AMD property Employee has in his possession immediately;
and to return such other property as requested by AMD.



--------------------------------------------------------------------------------

7. Nondisparagement/Confidentiality/References. Employee agrees not to make any
statements that disparage the reputation of AMD, its products or employees, or
engage in any activity that is detrimental to AMD. Employee further agrees that
he will keep the terms, amount and facts of this Agreement completely
confidential, and that Employee will not disclose any information concerning
this Agreement to any person except that Employee may disclose this Agreement to
his attorney or spouse, as necessary in connection with the preparation of tax
returns or other financial planning, or as required by law.

The Parties agree that AMD will follow its standard practice with respect to
responding to all reference requests regarding Employee, which is to not provide
any information regarding Employee. Employee agrees and understands that he may
refer prospective employers to The Work Number, AMD’s third party reference
administrator.

8. Cooperation. For the duration of Employee’s employment and as reasonably
requested by AMD after the Separation Date, Employee agrees to assist AMD and
its attorneys in any formal or informal legal matters in which Employee is named
as a party or of which he has relevant knowledge or documents, including any
matters in which Employee is currently involved. Employee acknowledges and
agrees that such assistance may include, but will not be limited to, providing
background information regarding any matter on which he previously worked,
aiding in the drafting of declarations, executing declarations or similar
documents, testifying or otherwise appearing at investigation interviews,
depositions, arbitrations or court hearings and preparation for the
above-described or similar activities. AMD will use its best efforts to ensure
that any assistance requested will be arranged so as not to interfere
unreasonably with other employment or Employee’s family commitments. AMD agrees
to reimburse Employee for reasonable out of pocket costs Employee incurs in
connection with the foregoing, including but not limited to travel expenses,
lodging expenses and other expenses incidental to such assistance, provided that
such expenses are approved in advance by AMD. Employee agrees to submit
reasonable documentation (receipts, etc.) to evidence these expenses. Employee
understands that Employee will receive no additional compensation for his
assistance beyond the Special Consideration.

If Employee is contacted by any party, potential party, attorney or other
individual or entity in regard to any dispute, potential dispute, litigation or
potential litigation matter relating to or involving AMD, Employee will first
contact AMD before communicating with such person or persons, and will allow
legal counsel of AMD’s choosing to participate in any such communication.

For the duration of Employee’s employment and continuing after the Separation
Date, Employee promises not to encourage, counsel or assist (directly or
indirectly) any current or former employee, or third-party in the preparation,
prosecution or defense of any civil dispute, difference, grievance, claim,
charge or complaint involving AMD or any of its customers unless compelled to do
so by valid legal process. If Employee receives notice that Employee is required
to provide testimony or information in any context about AMD, or any of its
customers, to any third party, Employee agrees to inform Beth Ozmun
(beth.ozmun@amd.com) (or her designee/successor) in writing within 24 hours of
receiving such notice. Employee, thereafter, agrees to cooperate with AMD and
its attorneys in responding to (if necessary) such legal process. In that
regard, Employee agrees not to testify or provide any information unless AMD
first consents to Employee’s testimony in writing or AMD has informed Employee
in writing that it has fully exhausted its efforts to challenge any request,
subpoena or court order requiring Employee’s testimony. If Employee is required
to provide testimony in any such context, Employee is, of course, expected to
testify truthfully.

If, during the remainder of his employment with AMD or at any time after the
Separation Date, Employee is required to give testimony in any legal proceeding
involving or relating to AMD, any of its customers, or his employment with AMD,
AMD agrees to provide without expense to the Employee, and Employee agrees to
retain, AMD’s outside counsel engaged in connection with the matter;
provided, however, should there be an actual legal conflict of interest
preventing such outside counsel from representing both AMD and Employee, then
AMD shall provide Employee substitute counsel of AMD’s choosing.



--------------------------------------------------------------------------------

9. Re-Employment / Nonsolicitation. Employee agrees not to apply for or seek
employment with AMD, or any affiliate of AMD, in the future, unless approved in
advance by AMD’s Senior HR executive, to whom Employee will disclose the
existence of this Agreement. Employee further agrees that for twelve (12) months
following the resignation of his employment with AMD, Employee will not,
directly or indirectly, solicit the services of any AMD employee for another
employer or enterprise, or otherwise induce or attempt to induce any AMD
employee to terminate his/her employment with AMD.

10. No Admissions. Employee understands and agrees that this Agreement does not
constitute an admission of any kind by either party, but is simply an
accommodation that offers certain Special Consideration, to which Employee would
not otherwise be entitled, in exchange for Employee agreeing to and signing this
Agreement.

11. Forfeiture / Liquidated Damages. Employee understands and agrees that if
Employee violates this Agreement, Employee automatically forfeits all Special
Consideration in its entirety. If Employee violates this Agreement after
Employee has received any or all of the Special Consideration, Employee agrees
that he will immediately return such Special Consideration to AMD as partial
liquidated damages.

12. Taxes/Advisors. Employee shall be solely responsible for payment of any and
all applicable income, employment, excise or other taxes related to payments
under this Agreement. AMD may withhold from any amounts payable under this
Agreement such taxes as shall be required to be withheld pursuant to any
applicable federal, state or local law or regulation. Employee represents and
warrants to AMD that he has had the opportunity to obtain his own legal and tax
counsel in connection with the negotiation and drafting of this Agreement and
that he has not relied upon AMD, its officers, directors, employees, agents,
including its counsel, for legal or tax advice.

13. Release of Unknown Claims. Employee confirms that he has read Section 1542
of the Civil Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. With this knowledge, Employee nevertheless voluntarily waives
the rights described in Section 1542 or any other statute of similar effect, and
elects to assume all risks for claims that may now exist in Employee’s favor,
whether known or unknown.

14. Section 409A. To the extent applicable, this Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and it shall
be interpreted in a manner that complies with such section to the fullest extent
possible. AMD and Employee agree that AMD shall, with Employee’s written
consent, have the power to adjust the timing or other details relating to the
payments described in this Agreement if AMD determines that such adjustments are
necessary in order to comply with or become exempt from the requirements of
Section 409A.



--------------------------------------------------------------------------------

15. Miscellaneous. Employee is entering into this Agreement freely and
voluntarily and is satisfied that he has been given sufficient opportunity to
consider it. Employee has carefully read and understands all of the provisions
of this Agreement. Employee understands that this is the entire agreement
between him and AMD with respect to this subject matter, and Employee represents
that no other statements, promises or commitments of any kind, written or oral,
have been made to Employee by AMD to cause Employee to agree to the terms of
this Agreement. After the Separation Date, Employee acknowledges and agrees that
the Management Continuity Agreement by and between Employee and AMD, dated
January 12, 2007, shall be null and void. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas and may not be
modified, except by written instrument signed by both parties. If any clause,
provision or paragraph of this Agreement is found to be unenforceable, such
clause, provision or paragraph shall be deemed severed from the Agreement and
shall not affect the validity of the remaining provisions of the Agreement. In
any legal proceeding brought to enforce any provision of this Agreement, the
prevailing party will be entitled to recovery of costs and reasonable attorneys’
fees.

 

Accepted and agreed:     Employee     Advanced Micro Devices, Inc. Signature:  
/s/ Mario Rivas     Signature:   /s/ Jeff Worth Printed Name:   Mario Rivas    
By:   Jeff Worth Date:   6/2/08     Title:   Director, Employee Relations      
Date:   6-4-2008